         Case 1:19-cv-00502-KPF Document 101 Filed 02/09/21 Page 1 of 2

               Michael Faillace & Associates, P.C.
                                  Employment and Litigation Attorneys

60 East 42nd Street, Suite 4510                                         Telephone: (212) 317-1200
New York, New York 10165                                                Facsimile: (212) 317-1620
_________
woates@faillacelaw.com

                                                       February 8, 2021

Via ECF

Hon. Robert W. Lehrburger
United States Magistrate Judge
United States District Court
Southern District of New York
500 Pearl Street                                                                             2/9/2021
New York, New York 10007

               Re:     Barreto Pelon, et al. v. Gabi Operating Corp., et al
                       Case No.: 19-cv-00502 (KPF) (RWL)

Dear Judge Lehrburger:

       Our office represents Plaintiffs in the above-captioned matter. We write to respectfully
request a brief adjournment of the pre-settlement conference in this matter, which is currently
scheduled for Monday, February 22, 2021 at 12:00 p.m. This is Plaintiffs’ first request of its kind.
The reason for this request is due to a scheduling conflict in the undersigned’s schedule.
Defendants consent to the within request.

        Subject to the Court’s calendar, the parties are available for the pre-settlement conference
on either Tuesday, February 23, 2021 or Thursday, February 25, 2021 at any time that is convenient
for the Court.

       Plaintiffs thank the Court for its time and attention to this matter.

                                                       Respectfully submitted,


                                                       /s
                                                       William K. Oates, Esq.
                                                       Michael Faillace & Associates, P.C.
                                                       Attorneys for Plaintiffs

cc:    Ilan Weiser, Esq. (via ECF)
       Ellenoff Grossman & Schole LLP
       Attorneys for Defendants




                                                  1
     Case 1:19-cv-00502-KPF Document 101 Filed 02/09/21 Page 2 of 2




The conference is rescheduled for February 23, 2021, at 4:00 p.m.




                                           2/9/2021
